DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SMD # 18-006
RE: Leveraging Medicaid
Technology to Address the
Opioid Crisis
June 11, 2018
Dear State Medicaid Director:
On November 1, 2017, the President’s Commission on Combating Drug Addiction and the
Opioid Crisis released its final report 1 with specific health information technology references.
This report, as well as the October 26, 2017 announcement 2 of the Acting Secretary of Health
and Human Services’ declaration of a nationwide public health emergency3 to address the opioid
crisis, singles out telemedicine and prescription monitoring tools as useful in the effort to combat
the opioid crisis. Also, the Department of Health and Human Services’ 5-Point Strategy to
Combat the Opioid Crisis 4 emphasizes the importance of improving access to prevention,
treatment, and recovery services, including the full range of medication-assisted treatments, and
strengthening our understanding of the crisis through better public health data and reporting. All
applicable federal and state regulations relevant to information sharing, patient privacy, or
consent requirements must be carefully considered in developing such technologies.
This State Medicaid Director letter (SMD) provides guidance to the States on which funding
authorities might support these health information technology efforts, with an emphasis on
leveraging existing authority contained in the final rule entitled “Mechanized Claims Processing
and Information Retrieval Systems (90/10)” 5 and in the Health Information Technology for
Economic and Clinical Health (HITECH) Act, enacted as part of the American Recovery and
Reinvestment Act of 2009 (Pub. L. 111-5). In the case of systems supporting Medicaid
Information Technology Architecture (MITA) business processes two concurrent match rates
may be available for states to utlize; a 90 percent enhanced funding to design, develop and
implement systems might be available with a 75 percent enhanced match available for the
1 The President’s Commission on Combating Drug Addiction and the Opioid Crisis, final report,

November 1, 2017:
https://www.whitehouse.gov/sites/whitehouse.gov/files/images/Meeting%20Draft%20of%20Final%2
0Report%20-%20November%201%2C%202017.pdf
2 HHS Acting Secretary Declares Public Health Emergency to Address National Opioid Crisis, October
26, 2017: https://www.hhs.gov/about/news/2017/10/26/hhs-acting-secretary-declares-public-healthemergency-address-national-opioid-crisis.html
3 https://www.hhs.gov/sites/default/files/opioid%20PHE%20Declaration-no-sig.pdf
4 https://www.hhs.gov/opioids
5 80 FR 75817 (Dec. 4, 2015).

Page 2 – State Medicaid Director
maintenance and operation of such systems. The HITECH Act makes available a 90 percent
enhanced funding match for state expenditures on activities to promote health information
exchange and encourage the adoption of certified Electronic Health Record (EHR) technology by
certain Medicaid providers until 2021, if certain criteria are met, as discussed in SMD 16-003. 6
States should discuss with their CMS contacts as to whether HITECH funding or MITA funding
might be more appropriate for the proposed activities, or a combination of both. As described
below, there are several ways these enhanced federal funding opportunities for health
information technology can be leveraged by states to support their ongoing efforts to address the
opioid crisis.
CMS issued a State Medicaid Director letter, “Strategies to Address the Opioid Epidemic” (SMD
17-003) 7 on November 1, 2017, to describe state flexibility in addressing the opioid crisis via
demonstration projects under section 1115 of the Social Security Act. There are a number of
ways technology might support those efforts, but a state need not be participating in an section
1115 demonstration project to take advantage of the enhanced federal funding opportunities
described in this SMD. The enhanced federal match for MITA and the HITECH Act applies to
all states and territories irrespective of participation in a section 1115 demonstration project.
Prescription Drug Monitoring Programs
The President’s Commission is aligned with public health experts 8, the recent SMD letter on
“Strategies to Address the Opioid Epidemic” 9, Overdose Prevention in States (OPIS) effort by
the Centers for Disease Control and Prevention (CDC), and previous CMS guidance 10 in
emphasizing the importance of enhancing prescription drug monitoring programs (PDMPs) to
help improve appropriate and safer prescribing of prescription opioid medications, and
integrating connections to PDMP data into EHRs to limit provider burden and improve interstate
Health Information Exchange (HIE). This integration removes the requirement for providers to
log in to a separate system, manage a separate log in, and disrupt their workflow to query the
PDMP. Single sign-on interoperability between EHR and PDMP such that PDMP results are
displayed when the EHR indicates a controlled substance is prescribed could be supported, as an
example. States may consider integrating PDMPs into HIEs, where further integration with
pharmacy data, shared care plans, drug utilization review (DUR) programs, Emergency Medical
Services (EMS) data, Medication Assisted Therapy (MAT) data, advanced directives, and other
EHR data might assist clinical decision making. Similarly, states may develop or leverage

6 “Availability of HITECH Administrative Matching Funds to Help Professionals and Hospitals Eligible

for Medicaid EHR Incentive Payments Connect to Other Medicaid Providers” (Feb. 29, 2016).
https://www.medicaid.gov/federal-policy-guidance/downloads/SMD16003.pdf
7 https://www.medicaid.gov/federal-policy-guidance/downloads/SMD17003.pdf
8 “States With Prescription Drug Monitoring Mandates Saw A Reduction In Opioids Prescribed To
Medicaid Enrollees,” Health Affairs Vol 36, No. 4:
https://www.healthaffairs.org/doi/abs/10.1377/hlthaff.2016.1141
9 https://www.medicaid.gov/federal-policy-guidance/downloads/SMD17003.pdf
10 “Centers for Medicare and Medicaid Services (CMS) Opioid Misuse Strategy 2016, =“ January 5, 2017:
https://www.cms.gov/Outreach-and-Education/Outreach/Partnerships/Downloads/CMS-OpioidMisuse-Strategy-2016.pdf

Page 3 – State Medicaid Director
technology which might incorporate the CDC’s Prescribing Guidelines 11 into workflows, or
facilitates the ability of a prescriber to review previous prescriptions. For the purposes of
administering the Medicaid EHR Incentive Program under the HITECH Act, a PDMP that
declares itself a specialized registry ready to accept data can be considered, per previous
guidance, 12 a specialized registry for purposes of the meaningful use requirements under 42 CFR
§§ 495.22 and 495.24.
Accordingly, a state can receive enhanced federal funding to build a PDMP or enhance PDMP
functionality, as discussed in SMD 16-003. States may claim the 90 percent HITECH match for
costs related to the design, development, and implementation of PDMPs and connections to
PDMPs so long as the cost controls described in SMD 16-003 are met and so long as these costs
help Eligible Providers meet Meaningful Use measures focused on public health reporting and
the exchange of public health data described in 42 CFR 495.22 and 495.24. However, Medicaid
Management Information System (MMIS) matching funds may be a more appropriate source of
federal funding for costs related to developing a PDMP in some cases, and states should not
claim 90 percent HITECH match for costs that could otherwise be matched with MMIS
matching funds.
In addition to the enhanced federal funding opportunities for PDMP development made available
through the Medicaid EHR Incentive Program, a state may also consider developing or
enhancing PDMPs in support of the “Manage Registry” 13 business process in MITA, which
allows states to support specialized registries that receive an individual’s health outcome
information, prepare updates for a specific registry (like the PDMP), and supply information in
response to inquiries. In the context of MITA, the registry must consolidate related records from
multiple sources (e.g., intrastate, interstate, or federal agencies) into one comprehensive data
store, which may or may not reside within the state’s Medicaid information system. States may
wish to enhance PDMPs that do not currently meet MITA requirements to comply with these
standards, such as by incorporating industry standards as required under 42 CFR 433.112(b)(12),
or by further integrating outside data (such as pharmacy data). To better capture interstate data,
states may also consider connecting to multi-state data hubs such as RxCheck developed by the
US Bureau of Justice Assistance or the PDMP Interconnect, developed by the National
Association of Boards of Pharmacy. Consistent with the recommendations of the President’s
Commission, integrating pharmacy and other data in PDMPs could help facilitate the provision
of non-opioid pharmaceutical treatments for acute and chronic pain management. In considering
which industry standards are applicable when integrating PDMPs with EHRs, states should refer
to the Interoperability Standards Advisory (ISA) published by the Office of the National
Coordinator for Health IT. Specifically, the section describing, “A Prescriber’s Ability to Obtain

11 https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm
12 FAQ# 13413: https://www.cms.gov/Regulations-and-

Guidance/Legislation/EHRIncentivePrograms/Downloads/FAQs.pdf
13 Guidance regarding MITA 3.0 and the “Manage Registry” business process are contained in .zip files
located at https://www.medicaid.gov/medicaid/data-and-systems/mita/mita-30/index.html. See page
26 of the file named, “MITA 3.0 Part 1” for a description of the “Manage Registry” business process.
PDMPs may also be relevant to supporting other businesses processes, as well.

Page 4 – State Medicaid Director
a Patient’s Medication History from a Prescription Drug Monitoring Program 14,” speaks to the
standards for PDMP and EHR integration. States are reminded they are required to adhere to
industry standards in designing such interfaces and the states should coordinate with their
regional CMS lead or the Office of the National Coordinator for Health IT if they are unsure
which standard or standards in the ISA might be appropriate for their efforts. States are also
reminded of 42 CFR 433.112(b)(10) which requires the use of open interfaces and exposed
application programming interfaces as appropriate.
States are encouraged to minimize provider burden by integrating PDMP data into EHRs, as may
be practicable, and to consider complementing PDMPs with provider onboarding and training, as
discussed in SMD 16-003; some evidence suggests 15 that a PDMP alone is not as effective as a
PDMP deployed in conjunction with thoughtfully designed clinical workflows with the
prescriber’s participation. States have the opportunity to design programs where the statesupported PDMP practices are developed in conjunction with business process modeling to help
minimize provider burden related to implementing new workflows, and to further make
investments in systems with appropriate linkages to provider delegates such as case managers or
social workers. State law varies with respect to which entities are allowed access to a PDMP, but
some states might find value in also connecting law enforcement, licensing and regulatory
boards, state medical examiners, and/or research organizations, consistent with applicable federal
and state law.
Finally, States should ensure PDMP integration activities supported by Medicaid resources do
not duplicate activities funded under CDC, SAMHSA, and DOJ authorities.
Advanced Analytics and Public Health Data
The President’s Commission, as well as the strategy described in the October 27, 2017
declaration of a nationwide public health emergency to address the opioid crisis, emphasizes the
importance of data-driven approaches to both prevention and treatment of negative opioid
outcomes. States are encouraged to consider linking screening data from risk assessment tools
such as the Opioid Risk Tool 16 into EHRs and/or HIEs to facilitate targeted case management or
to deploy other resources or follow up interventions. Such integration might be incorporated into
Certified Electronic Health Record Technology (CEHRT) in a manner consistent with Objective
6, Measure 3 17 of the Stage 3 meaningful use objectives and measures under 42 CFR § 495.24,
and thus potentially be supported by a 90 percent federal match, as discussed in SMD 10-016,
“Federal Funding for Medicaid HIT Activities” (Aug. 17, 2010). 18. Also, MITA design,
development and implementation at an enhanced 90 percent match, and maintenance and
14 https://www.healthit.gov/isa/a-prescribers-ability-obtain-a-patients-medication-history-a-

prescription-drug-monitoring-program
15 State Legal Restrictions and Prescription-Opioid Use among Disabled Adults (Meara, Horwitz, Powell,
McClelland, Zhou, O’Malley, Morden, 2016) http://www.nejm.org/doi/full/10.1056/NEJMsa1514387
16 https://www.drugabuse.gov/sites/default/files/files/OpioidRiskTool.pdf
17 https://www.cms.gov/Regulations-andGuidance/Legislation/EHRIncentivePrograms/Downloads/MedicaidEPStage3_Obj6.pdf
18 https://downloads.cms.gov/cmsgov/archived-downloads/smdl/downloads/smd10016.pdf

Page 5 – State Medicaid Director
operational support at 75 percent match, might be available, such as with respect to a datapopulated prediction model or risk profile to support the MITA business processes described in
the MITA Business Architecture Supplement, Appendix C, Establish Case for Case
Management. 19 This document directs states to support systems that leverage data and
interoperability across Medicaid and non-Medicaid data sources to:
•
•
•
•
•
•

Identify target members for specific programs
Assign a care manager
Assess member needs
Select a program
Establish a treatment plan
Identify and confirm provider

In considering data sources for case management, states should consider the interoperability
standards under 42 CFR § 433.112(b)(16), which requires MITA systems to support seamless
coordination and integration with the Health Insurance Marketplace and the Federal Data
Services Hub, and to allow interoperability with HIE, public health agencies, human services
programs, and community organizations. Connecting these various data sources could leverage
technology to help close referral loops, enable appropriate follow up, and leverage existing data
and services elsewhere in a state. Adding data sources to the Medicaid system, such as human
services programs, community organizations, EMS providers, Medicare, or justice-related
systems, may be helpful and eligible for support related to the implementation of interoperability
as required under 42 CFR 433.112(b)(16), per previous guidance. 20
Technologies for Coordinating Care and Increasing Access to Care
Access to substance use disorder (SUD) treatment providers remains a challenge for states and,
appropriately, the President’s Commission supports leveraging telemedicine and telepsychiatry
to facilitate more coordinated care. States are reminded that they need not necessarily submit a
state plan amendment to begin delivering covered Medicaid services through telehealth
modalities. State plan amendments are only required if a state decides to reimburse for
telemedicine services differently than they pay for face-to-face services, visits, and consultations.
States should also consider telehealth optimized Medication Assisted Treatment 21 given access
considerations. Virtual treatment centers or remote counseling options integrated into care
coordination technology might help with addressing provider shortages, particularly in rural
areas. Many behavioral health providers lack access to EHRs; states may consider reviewing
what app-based technologies might be appropriate as described in the Office of the National
Coordinator for Health IT’s Health IT Playbook in the module addressing Behavioral Health
Providers. 22 Under MITA, a state might consider developing telehealth-enabling technology,
19Guidance regarding the “Case Management” business process are located in .zip files located at

https://www.medicaid.gov/medicaid/data-and-systems/mita/mita-30/index.html. See page 18 of the
file named, “MITA 3.0 Part 1” for the details on “Establish Case.”
20 https://www.gpo.gov/fdsys/pkg/FR-2015-12-04/pdf/2015-30591.pdf
21 https://www.samhsa.gov/medication-assisted-treatment
22 https://www.healthit.gov/playbook/pdf/educational-module-Behavioral-Health-Providers.pdf

Page 6 – State Medicaid Director
including patient facing technology, to be used by Medicaid service providers for coordinating
the care of Medicaid beneficiaries, which might support the “Managing Case Information 23”
business process, which includes activities in connecting providers to patients and facilitating
services. Specifically, the Managing Case Information business process might include activities
such as:
•
•
•
•

Service planning and coordination
Facilitation of services (e.g., finding providers or establishing limits or maximums)
Advocating for the member
Monitoring and reassessment of services for need and cost effectiveness
o This includes assessing and taking necessary action to ensure that services and
placement are appropriate to meet the program’s needs

Similarly, states might also leverage this or other business processes to facilitate shared
electronic care plans used to coordinate care between providers, with an emphasis on connecting
to SUD treatment providers. Similarly, enhanced federal funding under the HITECH Act might
also be leveraged to support the design, development, and implementation of interoperable
systems and HIEs that facilitate the exchange of electronic care plans between Medicaid
providers, as discussed in SMD 16-003.
States might also consider using Medicaid support to add systems supporting the Electronic
Prescribing of Controlled Substances (EPCS). These systems might be integrated into other
pharmacy systems or health information exchange architecture and complement broader state
initiatives around securing prescribing processes. Workflow analysis and thoughtful on-boarding
of Medicaid providers as described in SMD# 16-003 could help reduce the burden which might
be associated with adopting the two-factor authentication in EPCS as well.
Enhanced Statewide Interoperability
States are reminded that some portion of the costs of the systems outside of the Medicaid
enterprise that perform a MITA business process may be eligible for enhanced match 24.
Medicaid may pay for the proportion of costs related to its access and use of such systems
consistent with an approved cost allocation methodology. This might include public health
systems, such as a birth data registry that could support case management or treatment for
pregnant women with opioid use disorder who are at increased risk of delivering a newborn with
neonatal abstinence syndrome (NAS). NAS was highlighted by the President’s Commission and
is a condition likely to disproportionately affect the Medicaid population.
States might also consider linking care coordination platforms, PDMPs, or electronic care plans
with other data sources to support the Case Management business process in MITA. Specifically,
business process steps described in, “Manage Population Health Outreach,” or, “Manage
23 Guidance regarding the “Case Management” business processes is located in .zip files located at

https://www.medicaid.gov/medicaid/data-and-systems/mita/mita-30/index.html. See page 18-23 of
the file named, “MITA 3.0 Part 1” for the full details of supported business processes.
24 https://www.gpo.gov/fdsys/pkg/CFR-2012-title2-vol1/pdf/CFR-2012-title2-vol1-part225.pdf

Page 7 – State Medicaid Director
Registry,” might support such targeted efforts 25. For example, emergency management systems
with structured data could be integrated with PDMPs or pharmacy benefit management systems
(PBMs), e-prescribing systems, other pharmacy systems providing first-responders access to
medication history, including pain management regimens, with compliance history. These types
of data integration and others can provide the states better technical tools to provide MedicationAssisted Treatment 26. As states leverage technology to improve care coordination for justiceinvolved individuals, linking correctional health systems to care coordination platforms, PDMPs,
HIEs, or electronic care plans becomes increasingly valuable as such connections allow
providers to appropriately manage prescription opioid medication, improve pain management
and patient safety, and provide treatment for substance use disorders, including opioid use
disorder, as the patients move between care settings.
States interested in developing prediction models or deploying advanced analytical approaches to
data-driven interventions might also look to complement Medicaid data with data from human
services programs, consistent with the above discussion of interoperability under 42 CFR §
433.112(b)(16). Certain social determinants of health can be partially predictive of potential
negative outcomes from pain management regimens, and states are encouraged to appropriately
leverage available data, consistent with applicable law. Factors such as poor housing,
unemployment or underemployment, poverty, and certain occupations might contribute to
negative opioid outcomes, and states should consider integrating such data for purposes of
refining approaches to opioid risk profiling, prevention strategies, and targeted care
management 27.
As state Medicaid agencies design systems with greater focus on value-based payment, Medicaid
systems will continue to have more modules and processes tied to HIE. States are reminded of
SMD # 18-005 published on April 18, 2018, which specifically states can achieve reuse, and add
functionality to systems supported by enhanced funding association with the HITECH Act as
appropriate 28.
CMS hopes states will use this information to improve the technological capacity of state
Medicaid agencies, providers, and partners to address the opioid crisis and improve the health
outcomes for Medicaid beneficiaries. CMS is available to provide technical assistance to states
on the matters described in this letter. States should err on the side of reaching out to CMS with
questions about support for technologies which might assist with the prevention and management
of acute and chronic nonmalignant pain, which includes non-pharmacologic approaches to pain
prevention and management. Questions regarding this guidance may be directed to the
appropriate regional CMS office.

25 Guidance regarding the “Case Management” business processes is located in .zip files located at

https://www.medicaid.gov/medicaid/data-and-systems/mita/mita-30/index.html. See page 24-31 of
the file named, “MITA 3.0 Part 1” for the full details of the business processes, “Manage Population
Health,” and, “Manage Registry”
26 https://www.samhsa.gov/medication-assisted-treatment
27 “Opioid Crisis: No Easy Fix to Its Social and Economic Determinants,” AJPH February 2018, Vol 108,
No. 2: https://ajph.aphapublications.org/doi/pdfplus/10.2105/AJPH.2017.304187
28 https://www.medicaid.gov/federal-policy-guidance/downloads/smd18005.pdf

Page 8 – State Medicaid Director
Sincerely,
/S/
Tim Hill
Acting Director
cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State Territorial Health Officials
Council of State Governments
National Conference of State Legislatures
Academy Health
National Council for Behavioral Health
National Association of County Behavioral Health & Developmental Disabilities Directors
National Association of Boards of Pharmacy
Federation of State Medical Boards
American Medical Association
Pharmacy Care Management Association
National Council for Prescription Drug Programs
High Intensity Drug Trafficking Areas National HIDTA Assistance Center
National Association of State Alcohol and Drug Abuse Directors

